Appeal from a judgment of the County Court, Sullivan county, entered upon a verdict of a jury in favor of plaintiff in an action to recover damages for negligence; also appeal from order denying motion for new trial. Plaintiff was a passenger on a bus from New York city to Montieello. About ten miles from her destination the bus became out of order, and, pursuant to a call, two taxis went from Montieello to the place where plaintiff and other passengers were waiting. Plaintiff entered one of the taxis and was carried to Montieello. The plaintiff claims that while alighting from the taxi the driver slammed the door, injuring her hand. The points raised by defendant are that there is insufficient evidence to establish that the taxi in question was owned or operated by the defendant; that there was insufficient proof of any negligence and that certain prejudicial questions were asked by the plaintiff tending to indicate to the jury that the defendant was insured. Order and judgment unanimously affirmed, with costs. Present ■— Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.